DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an illumination optical system, and “An illumination optical system provided with a light source and a single convex lens provided with a diffractive structure on a surface thereof, wherein the phase function of the diffractive structure is represented by 
    PNG
    media_image1.png
    91
    209
    media_image1.png
    Greyscale
where r represents distance from the central axis of the lens, B represents coefficients, and N and i represent natural numbers, and the relationship 
    PNG
    media_image2.png
    29
    350
    media_image2.png
    Greyscale
is satisfied where R represents effective radius of the lens, and wherein the second derivative with respect to r of the phase function has at least one extreme value and at least one point of inflection in the range of r where r is greater than 30 % of the effective radius of the lens, a difference in spherical aberration between the maximum value and the minimum value for any r in  
    PNG
    media_image3.png
    21
    117
    media_image3.png
    Greyscale
 is equal to or less than the longitudinal chromatic aberration for any value of wavelength of visible light, and the diffractive structure is provided at least partially in the range of r where r is greater than 30 % of the effective radius of the lens, and wherein the light source includes a surface having luminance in a predetermined range, and the area of the surface of the light source is equal to or greater than 3 % of the area of the entrance pupil when the light source side of the lens is defined as the image side.”


Prior art reference Arai et al. (US 6870805 B1) discloses a diffraction optical lens, a phase function (col. 64, ln. 20-25, equations 1 and 2) and an example of a diffraction pattern that fulfills the relationship of 
    PNG
    media_image2.png
    29
    350
    media_image2.png
    Greyscale

(col. 75, table 2, B2 is given as 0 and B4 is -6.7169, which fulfills the relationship). 
However, Arai does not disclose a diffraction optical lens that fulfills the relationship in combination with “the second derivative with respect to r of the phase function has at least one extreme value and at least one point of inflection in the range of r where r is greater than 30 % of the effective radius of the lens, a difference in spherical aberration between the maximum value and the minimum value for any r in 0 < r < R  is equal to or less than the longitudinal chromatic aberration for any value of wavelength of visible light, and the diffractive structure is provided at least partially in the range of r where r is greater than 30 % of the effective radius of the lens, and wherein the light source includes a surface having luminance in a predetermined range, and the area of the surface of the light source is equal to or greater than 3 % of the area of the entrance pupil when the light source side of the lens is defined as the image side.”
The remaining Claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ando et al., US 2012/0300301 A1 discloses a diffraction-grating lens with a phase function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875